Citation Nr: 0425937	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  94-44 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for the residuals of a 
concussion.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1986 to 
February 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Jurisdiction over the case was 
transferred to the RO in St. Petersburg, Florida in April 
1997.  Jurisdiction over the case was transferred back to the 
Pittsburgh RO in May 2003.  This case was remanded by the 
Board in March 1997 and May 1999; it was most recently 
returned to the Board in June 2004.

The Board notes that the veteran failed, without explanation, 
to report for his requested hearing before a hearing officer 
scheduled for January 1995.  He also failed, without 
explanation, to report for his requested videoconference 
hearing before a Veterans Law Judge in June 2004.  The Board 
consequently finds that the veteran no longer desires a 
hearing either at the RO or before the Board.

The Board's decision on the claim for service connection for 
left ear hearing loss is set forth below.  The issues of 
entitlement to service connection for psychiatric disability, 
for residuals of a concussion, and for headaches are 
addressed in the remand following the decision; those matters 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether left ear hearing loss originated in service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for left ear hearing loss are met.   
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for left ear hearing loss, the Board finds that 
all notification and development action needed to fairly 
adjudicate that claim has been accomplished.



II.  Factual background

Service medical records show that the veteran was seen in 
April 1987 for a left ear infection.  The report of his 
examination for discharge shows that on audiometric testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
30
40

The examination report noted that he was routinely exposed to 
hazardous noise.  Service personnel records show that he 
worked as a vehicle operator in service.


On file is the report of an August 1993 VA examination of the 
veteran, at which time his initial pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
35
35
50


With re-testing, his pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner essentially concluded 
that the results with re-testing were a more accurate measure 
of the veteran's auditory acuity.  The examiner opined that 
the veteran had normal hearing and speech discrimination in 
the left ear with mild loss at 4000 hertz.

The report of an August 1993 ear, nose and throat examination 
of the veteran shows that he reported exposure to constant 
loud noise as a truck driver in service.  Physical 
examination disclosed questionable slight left ear hearing 
loss, and the veteran was diagnosed with probable left ear 
hearing loss with tinnitus.

In an August 1998 rating decision, service connection for 
tinnitus (affecting the left ear) was granted based on the 
hearing loss noted at the veteran's examination for 
discharge, as well as his history of noise exposure in 
service.

On file is the report of a July 2003 private audiological 
evaluation of the veteran, which appears to show that he is 
almost deaf in his left ear.

II.  Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).    

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

Service medical records show that, by the time of his 
discharge from service the veteran had left ear hearing loss 
for VA purposes in the 4000 hertz range.  While the August 
1993 audiologist ultimately concluded that the results of re-
testing were more accurate than the initial audiologic 
results, the Board points out that the ear, nose and throat 
physician suspected the presence of left ear hearing loss, 
and that by July 2003, the veteran appears to have lost much 
of his hearing in the left ear.

Given that the veteran's job in service could be expected to 
involve significant noise exposure, that he exhibited left 
ear hearing loss for VA purposes at service discharge, that 
he exhibited left hear hearing loss on initial audiometric 
testing in August 1993, and that he now exhibits a profound 
level of hearing loss in the left ear, the Board finds that 
the evidence supporting the claim is at least in equipoise 
with that against the claim.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the criteria for  
service connection  for left ear hearing loss have been met.



ORDER

Service connection for left ear hearing loss is granted.


REMAND


The Board finds that additional notification and development 
action is needed with respect to the claims remaining on 
appeal.  

Review of the record discloses that while, arguably, the  
veteran arguably has been advised as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting, he has not been adequately 
informed of the information and evidence necessary to 
substantiate the claims remaining on appeal.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The Board notes, in this regard, that 
while a January 2002 letter  advised the veteran, with 
respect to his claim for service connection for headaches, of 
the information and evidence necessary to substantiate a 
claim for service connection, the correspondence 
specifically, and erroneously, advised him that he must first 
submit new and material evidence with which to reopen the 
claim for service connection.  In order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate.

With respect to the claim for service connection for 
psychiatric disability, the record reflects that the veteran 
was almost 27 years of age when he entered service.  Service 
medical records are silent for any complaints, finding or 
diagnosis of psychiatric disability.  VA treatment records on 
file show that in April 1989 he reported experiencing 
seizures as a child, and indicated that he had experienced 
severe depression prior to service.  He was diagnosed in 
April 1989 with rule out bipolar disorder.  An August 1989 
entry indicates that the veteran would be further evaluated 
for temporal lobe epilepsy versus bipolar disorder.  Private 
treatment records show that he reported experiencing manic 
depressive symptoms since the age of 16.  In light of the 
above, the Board is of the opinion that VA examination of the 
veteran would be helpful in the adjudication of the instant 
claim.

The Board additionally notes that the veteran reported to VA 
treating personnel in April 1989 that he had received 
treatment at the Youngstown Alcohol Clinic in 1984.  Records 
from that facility are potentially relevant to his appeal and 
should be obtained.

Lastly, the Board notes that the veteran's service medical 
records do not include the report of any entrance 
examination.  The veteran's representative in July 2004 
suggested that the service medical records are therefore 
incomplete.

For all foregoing reasons,  this case is hereby REMANDED to 
the RO for the following actions:

1.The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  .  The RO should contact the National 
Personnel Records Center and request that 
the NPRC search for any additional 
service medical records for the veteran 
and forward any such records found.

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests 
should be conducted, and the examiner is 
to set forth all findings in detail.  

The examiner should  provide an opinion 
as to whether it is at least as likely as 
not that any psychiatric disability, to 
include bipolar disorder, was present in 
service and, if so, an opinion as to 
whether such psychiatric disability 
clearly and unmistakably existed prior to 
service.  

With respect to any psychiatric 
disability that the examiner concludes 
existed prior to service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability increased in severity during 
service and if so the examiner should 
provide an opinion as to whether any in-
service increase was clearly and 
unmistakably due to natural progress.  

With respect to any current psychiatric 
disability that  the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to the veteran's period of 
military service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.   

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for psychiatric 
disability, for residuals of a concussion, 
and for headaches in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of 
Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



